USCA11 Case: 21-13701      Date Filed: 11/08/2022   Page: 1 of 14




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 21-13701
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
ADRIAN HARDY,
JEROME SIMMONS,


                                         Defendants- Appellants.


                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:17-cr-60119-KAM-2
USCA11 Case: 21-13701       Date Filed: 11/08/2022     Page: 2 of 14




2                      Opinion of the Court                21-13701

                     ____________________

Before ROSENBAUM, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       In these consolidated appeals, Adrian Hardy and Jerome
Simmons challenge the sentences they received upon resentencing
for crimes arising from armed robberies of four jewelry stores in
Florida and Georgia in March and April of 2017. After careful re-
view, we affirm.
        After a jury trial, Hardy was convicted of one count of con-
spiracy to commit Hobbs Act robbery and one count of Hobbs Act
robbery, see 18 U.S.C. § 1951(a), two counts of brandishing a fire-
arm in furtherance of a crime of violence, see 18 U.S.C.
§ 924(c)(1)(A), and four counts of kidnapping, see 18 U.S.C.
§ 1201(a)(1). He was originally sentenced to concurrent terms of
312 months on the robbery and kidnapping counts, plus consecu-
tive terms of 84 months each for the brandishing counts, for a total
of 480 months of imprisonment. In Hardy’s first appeal, we va-
cated one of his § 924(c) convictions because it was based on kid-
napping, which does not qualify as a crime of violence under
§ 924(c), and we remanded to the district court for resentencing
without that conviction. United States v. Simmons, 847 F. App’x
589, 593 (11th Cir. 2021). On remand, the district court imposed a
total sentence of 432 months, reducing Hardy’s overall sentence to
account for his “successful[] appeal[] [of] his sentence,” though not
to the full extent Hardy requested.
USCA11 Case: 21-13701            Date Filed: 11/08/2022         Page: 3 of 14




21-13701                   Opinion of the Court                               3

       For his part, the jury convicted Simmons of one count of
conspiracy to commit Hobbs Act robbery and two counts of Hobbs
Act robbery, see id. § 1951(a), as well as two counts of brandishing
a firearm in furtherance of a crime of violence, see id.
§ 924(c)(1)(A). He was originally sentenced to life imprisonment.
On appeal, we held that the district court erred in enhancing his
sentence under the career-offender guideline, U.S.S.G. § 4B1.1, and
the “three-strikes” law, 18 U.S.C. § 3559(c), and we vacated and re-
manded for resentencing. See Simmons, 847 F. App’x at 594–95.
On remand, the court recalculated the guideline range and applied
enhancements for use of a firearm, abduction, and carjacking,
among others. See U.S.S.G. §§ 2B3.1(b)(2)(B), (4)(A) & (5).
       Hardy appeals his sentence on the ground that the district
court violated his due-process right to a resentencing free of vindic-
tiveness by not reducing his sentence by the full 84 months previ-
ously imposed for the vacated § 924(c) conviction. Simmons ap-
peals the district court’s application of the abduction, carjacking,
and firearm enhancements, arguing that the court improperly re-
lied on coconspirator conduct not relevant to his offenses and also
double counted certain conduct. 1


1 Both defendants also argue that Hobbs Act robbery does not qualify as a
crime of violence for purposes of 18 U.S.C. § 924(c). We rejected this same
argument in their first appeal, see Simmons, 847 F. App’x at 593, so that deci-
sion is law of the case here. See United States v. Anderson, 772 F.3d 662, 668
(11th Cir. 2014) (under the law-of-the-case doctrine, an issue decided at one
stage of a case is binding at later stages of the same case). Nor has any change
USCA11 Case: 21-13701             Date Filed: 11/08/2022          Page: 4 of 14




4                           Opinion of the Court                        21-13701

                                        I.
      We start with Hardy’s challenge to his sentence on the
ground that it was unconstitutionally vindictive. We review de
novo whether a sentence was unconstitutionally vindictive.2
United States v. Mathurin, 868 F.3d 921, 931 (11th Cir. 2017).
        On resentencing, a district court is free to unbundle the en-
tire “sentencing package” and resentence a defendant anew as to
the surviving counts of conviction. United States v. Fowler, 749
F.3d 1010, 1015–16 (11th Cir. 2014). “The thinking is that when a
conviction on one or more of the component counts is vacated for
good, the district court should be free to reconstruct the sentencing
package (even if there is only one sentence left in the package) to
ensure that the overall sentence remains consistent with the guide-
lines, the § 3553(a) factors, and the court’s view concerning the
proper sentence in light of all the circumstances.” Id. This Court’s
vacatur of a sentence “wipes the slate clean” and generally requires



in the law has occurred since that appeal, so we remain bound by our prece-
dent, which holds that Hobbs Act robbery constitutes a crime of violence for
purposes of § 924(c). See United States v. Eason, 953 F.3d 1184, 1191 (11th Cir.
2020) (noting our precedent “that Hobbs Act robbery satisfies the elements
clause in 18 U.S.C. § 924(c)”).
2 The government says that we review for plain error, despite Hardy’s objec-
tion to the district court’s failure to “take off the full 84” at resentencing, be-
cause he did not articulate the objection in terms of due process or vindictive-
ness. We need not resolve this issue because we agree with the government
that his argument fails even under de novo review.
USCA11 Case: 21-13701        Date Filed: 11/08/2022      Page: 5 of 14




21-13701                Opinion of the Court                         5

the district court to conduct “a resentencing as if no initial sentenc-
ing ever occurred.” United States v. Burke, 863 F.3d 1355, 1359
(11th Cir. 2017).
       Nevertheless, a district court’s wide discretion at resentenc-
ing must not be exercised with the purpose of punishing a success-
ful appeal. Alabama v. Smith, 490 U.S. 794, 798 (1989). That is, due
process “requires that vindictiveness against a defendant for having
successfully attacked his first conviction must play no part in the
sentence he receives after a new trial.” North Carolina v. Pearce,
395 U.S. 711, 725 (1969), holding modified by Smith, 490 U.S. at
798–99.
       Under Pearce, a presumption of vindictiveness at resentenc-
ing arises if two conditions are present: (1) the sentencing judge
“imposes a more severe sentence”; and (2) no non-vindictive rea-
sons for doing so “affirmatively appear” in the record. Fowler, 749
F.3d at 1019 (quoting Pearce, 395 U.S. at 726). For the first inquiry,
we apply the “aggregate package approach,” comparing the de-
fendant’s new total aggregate sentence to his old one. Id. at 1023.
So long as the new total sentence is less than the old total sentence,
no presumption of vindictiveness arises. See id.
       Where the presumption of vindictiveness does not apply,
the defendant must affirmatively prove actual vindictiveness. Ma-
thurin, 868 F.3d at 937; see Wasman v. United States, 468 U.S. 559,
569 (1984). We have held that a defendant failed to show actual
vindictiveness where he offered “no reason to doubt the judge’s
stated [non-vindictive] rationale” for imposing the sentence, and
USCA11 Case: 21-13701       Date Filed: 11/08/2022     Page: 6 of 14




6                      Opinion of the Court                21-13701

there was “no evidence to suggest it was in any way vindictive.”
Mathurin, 868 F.3d at 937.
        Here, Hardy has not shown that he was resentenced based
on an impermissible vindictive motive. He acknowledges that vin-
dictiveness cannot be presumed here because the district court re-
duced the length of his overall sentence—from 480 to 432 months.
See Fowler, 749 F.3d at 1023. And nothing in the record suggests
that the sentence was imposed for the purpose of punishing him
for his successful appeal.
       On the contrary, the district court expressly recognized that
Hardy deserved a reduction in his overall sentence for his success-
ful appeal, and it reduced his total sentence by 48 months. Yet the
court explained that, in its view, a more “significant sentence” than
requested by Hardy was “warranted under the facts of the case”
and the § 3553(a) factors, which it discussed in detail. [Doc. 456 at
33–37] The court noted that, in originally sentencing Hardy, it had
lowered the sentence on the non-brandishing counts to account for
the “extra 84 months tagged on to his [g]uideline range.” [Id. at 37]
These comments show that the court viewed the original sentence
as a “package sentence,” which it was entitled to reconsider once
the § 924(c) conviction and 84-month consecutive sentence were
vacated. See Fowler, 749 F.3d at 1017–18, 1023. Hardy has offered
no reason to doubt the court’s stated non-vindictive rationale, nor
is there any evidence to suggest that the court’s decision was in any
way vindictive. See Mathurin, 868 F.3d at 937.
      Accordingly, we affirm Hardy’s sentence.
USCA11 Case: 21-13701        Date Filed: 11/08/2022      Page: 7 of 14




21-13701                Opinion of the Court                         7

                                  II.
        Simmons challenges the district court’s recalculation of his
guideline range at resentencing. Simmons contends that the court
erred in applying enhancements for abduction and carjacking based
solely on a coconspirator’s conduct after escaping from the imme-
diate area of the robbery and after Simmons was apprehended. He
also says that the court engaged in impermissible double counting
when it applied a firearm enhancement based on conduct which,
in his view, formed the basis for his § 924(c) convictions. We con-
sider each argument in turn.
                                  A.
        “Whether a co-conspirator’s act was reasonably foreseeable
to the defendant so that it qualifies as relevant conduct is a question
of fact reviewed for clear error.” United States v. Valarezo-Orobio,
635 F.3d 1261, 1264 (11th Cir. 2011). When applying clear-error
review, we will affirm the district court unless we are convinced
that it made a mistake. United States v. Gordillo, 920 F.3d 1292,
1297 (11th Cir. 2019). There is “no clear error in cases in which the
record supports the district court’s findings.” United States v. Pe-
trie, 302 F.3d 1280, 1290 (11th Cir. 2002).
       For robbery offenses, a four-level increase to the defendant’s
offense level applies “[i]f any person was abducted to facilitate com-
mission of the offense or to facilitate escape.” U.S.S.G.
§ 2B3.1(b)(4)(A). A two-level increase applies if the offense in-
volved carjacking. Id. § 2B3.1(b)(5). The government has the
USCA11 Case: 21-13701         Date Filed: 11/08/2022     Page: 8 of 14




8                       Opinion of the Court                  21-13701

burden of introducing “sufficient and reliable evidence” to prove
the facts necessary to support a challenged sentencing enhance-
ment by a preponderance of the evidence. United States v. Grady,
18 F.4th 1275, 1291–92 (11th Cir. 2021), cert. denied, 142 S. Ct. 2871
(2022).
         When calculating the guideline range, the district court may
rely on “all relevant conduct,” not just charged conduct. United
States v. Rodriguez, 751 F.3d 1244, 1256 (11th Cir. 2014) (quotation
marks omitted). In the case of jointly undertaken criminal activity,
relevant conduct includes “all acts and omissions of others that
were (i) within the scope of the jointly undertaken criminal activ-
ity, (ii) in furtherance of that criminal activity, and (iii) reasonably
foreseeable in connection with that criminal activity,” whether
those acts occurred in preparation for the offense, during its com-
mission, or to avoid detection or responsibility. U.S.S.G.
§ 1B1.3(a)(1)(B). All three prongs must be met to be included as
relevant conduct. Id. § 1B1.3, cmt. n.3(A). In applying this test, we
first determine the “scope of criminal activity the defendant agreed
to jointly undertake.” Grady, 18 F.4th at 1292 (quotation marks
omitted). Then, we must “consider all reasonably foreseeable acts
and omissions of others in the jointly undertaken criminal activity.”
Id. (quotation marks omitted).
                                   1.
      The record shows that, on April 13, 2017, Simmons, Hardy,
and a coconspirator entered the LSO Jewelers and Repair store
armed with firearms, locked the door, ordered employees to the
USCA11 Case: 21-13701       Date Filed: 11/08/2022    Page: 9 of 14




21-13701               Opinion of the Court                       9

ground at gunpoint, and began ransacking the store. The gunmen
communicated by walkie-talkie with another coconspirator, Chris-
topher Brinson, who was waiting outside in a car ready to act as
the getaway driver. After about ten minutes, Brinson notified the
robbers that the police had arrived—an off-duty officer had noticed
the men enter the store and called the police. Upon seeing the po-
lice out front, the robbers dropped the merchandise and fled out
the back, going separate directions. Simmons was found hiding in
a nearby parking lot. Hardy made it farther, escaping the perimeter
established by law enforcement and forcibly entering a nearby res-
idence, where he held the four individuals inside hostage while he
planned his escape, all the while checking for police outside. He
then forced the victims to drive him from Port Saint Lucie to Fort
Lauderdale in their vehicle.
       The district court ruled that Hardy’s conduct of abducting
the victims and commandeering their car during escape from the
robbery could be attributed to Simmons as the reasonably foresee-
able conduct of a coconspirator in furtherance of the robbery. In
the court’s view, the jointly undertaken criminal activity included
“escape with whatever means were reasonably available to them,”
and that it was reasonably foreseeable that a coconspirator escap-
ing from an armed robbery upon detection by police would “en-
gage in other criminal conduct in order to effectuate [his] escape.”
Accordingly, it applied the four-level abduction enhancement,
U.S.S.G. § 2B3.1(b)(4)(A), and the two-level carjacking enhance-
ment, id. § 2B3.1(b)(5).
USCA11 Case: 21-13701       Date Filed: 11/08/2022     Page: 10 of 14




10                     Opinion of the Court                 21-13701

                                  2.
     Here, the district court did not clearly err in attributing
Hardy’s abduction and carjacking conduct to Simmons as relevant
conduct for purposes of sentencing.
        Our decision in United States v. Cover is instructive. In
Cover, as here, the defendant challenged the application of abduc-
tion and carjacking sentencing enhancements based on the conduct
of a conspirator during escape from an armed robbery. See 199
F.3d 1270, 1274–75 (11th Cir. 2000), superseded by regulation on
other grounds as noted in United States v. Diaz, 248 F.3d 1065, 1107
(11th Cir. 2001). Cover and two accomplices, armed with firearms,
took control of a bank by threats of violence, forcing fifteen victims
to lie on the floor. Id. at 1272. When police responded to a silent
alarm, Cover and one accomplice were apprehended attempting to
flee, while the other accomplice escaped by carjacking and kidnap-
ping a motorist at gunpoint outside the bank. Id. at 1273.
       On appeal in Cover, we agreed with the district court that
the accomplice’s escape by means of carjacking and kidnapping
was reasonably foreseeable to Cover, given the surrounding cir-
cumstances, including the conspirators’ actions before the arrival
of police. Id. at 1274–75. We rejected the argument that the ab-
duction and carjacking were unforeseeable because it was not the
getaway the conspirators had planned: “The fact that the co-con-
spirators agreed to a plan that did not involve carjacking or abduc-
tion does not preclude the district court from finding that
USCA11 Case: 21-13701      Date Filed: 11/08/2022     Page: 11 of 14




21-13701               Opinion of the Court                      11

carjacking and abduction were reasonably foreseeable if ‘the origi-
nal plan went awry’ and the police became involved.” Id. at 1275.
        Here, the record supports the district court’s ruling that
Hardy’s abduction and carjacking were reasonably foreseeable ac-
tions within the scope and in furtherance of the jointly undertaken
activity. That agreed-upon activity included an armed robbery
during which employees of the jewelry store were ordered to the
ground at gunpoint. While the conspirators’ getaway plans go
awry when police arrive, Simmons concedes, relevant conduct in
an armed robbery can include an accomplice’s resort to violence to
escape upon detection. See id. at 1274–75. And, given the robbers’
conduct preceding detection, the possibility of violence during es-
cape was plainly within the scope of the jointly undertaken activity
in this case.
        True, the abduction and carjacking conduct in this case was
slightly more removed from the robbery than in Cover, where that
conduct occurred just outside the bank being robbed. The critical
question, then, is when the escape phase of the robbery ended. We
have recognized that “escape immediately following the taking is a
necessary phase of most violent bank robberies.” United States v.
Willis, 559 F.2d 443, 444 (5th Cir. 1977). In other words, the rob-
bery is not over “until the immediate removal phase comes to a
halt.” Id. To be more specific, “the escape continues so long as
flight occurs from the possibility of hot pursuit.” United States v.
Martin, 749 F.2d 1514, 1518 (11th Cir. 1985).
USCA11 Case: 21-13701      Date Filed: 11/08/2022    Page: 12 of 14




12                    Opinion of the Court                21-13701

        We cannot say it was a mistake to conclude that the imme-
diate escape from the robbery was still in progress when the abduc-
tion and carjacking here occurred. See Gordillo, 920 F.3d at 1297.
Although a close call, the record supports the view that Hardy en-
gaged in his conduct during flight from the possibility of hot pur-
suit, such that Hardy’s conduct was, as in Cover, sufficiently con-
nected to be considered part of the armed robbery itself. See Mar-
tin, 749 F.2d at 1518. We therefore affirm the application of the
abduction and carjacking enhancements.               See U.S.S.G.
§ 2B3.1(b)(4) & (5).
                                B.
      We review de novo a claim of impermissible double count-
ing. United States v. Dudley, 463 F.3d 1221, 1226 (11th Cir. 2006).
“Impermissible double counting occurs only when one part of the
Guidelines is applied to increase a defendant’s punishment on ac-
count of a kind of harm that has already been fully accounted for
by application of another part of the Guidelines.” Id. at 1226–27
(quotation marks omitted).
       The robbery guideline requires a six-level enhancement “if
a firearm was otherwise used” during the crime. U.S.S.G.
§ 2B3.1(b)(2)(B). When a defendant is convicted of a § 924(c) vio-
lation as well as the predicate crime of violence, however, the de-
fendant’s possession of a weapon cannot be used to enhance the
offense level of the predicate offense, to prevent double counting
the same conduct. United States v. Le, 256 F.3d 1229, 1239 (11th
USCA11 Case: 21-13701       Date Filed: 11/08/2022     Page: 13 of 14




21-13701               Opinion of the Court                        13

Cir. 2001); United States v. Diaz, 248 F.3d 1065, 1107 (11th Cir.
2001).
       But that rule against double counting does not apply when
a defendant “received weapons enhancements only in connection
with the robberies for which he did not receive 18 U.S.C. § 924(c)
convictions.” United States v. Pringle, 350 F.3d 1172, 1180–81 (11th
Cir. 2003). In other words, the rule does not bar enhancing a con-
spiracy sentence for a coconspirator’s use of a firearm during rob-
beries that did not form the basis of a defendant’s § 924(c) convic-
tion. Id. at 1179.
        Here, the district court did not err in applying the six-level
enhancement for use of a firearm to Simmons’s conspiracy count.
The court specifically applied the enhancements in connection
with the Lily’s Jewelers and Bishop’s Jewelers robberies, for which
Simmons did not receive § 924(c) convictions. Under Pringle,
therefore, the enhancements did not amount to double counting,
even though the conspiracy count covered all four robberies. See
id. And contrary to Simmons’s arguments, the use of a firearm
during the Lily’s and Bishop’s robberies did not need to be alleged
in the indictment or found by a jury for purposes of the advisory
guideline range. See United States v. Charles, 757 F.3d 1222, 1225–
26 (11th Cir. 2014) (under an advisory guidelines scheme, a “district
court may continue to make guidelines calculations based upon ju-
dicial fact findings and may enhance a sentence—so long as its find-
ings do not increase the statutory maximum or minimum author-
ized by facts determined in a guilty plea or jury verdict”).
USCA11 Case: 21-13701    Date Filed: 11/08/2022   Page: 14 of 14




14                   Opinion of the Court                21-13701

      For these reasons, we affirm Simmons’s sentence.
      AFFIRMED.